Exhibit 10.11
AMENDMENT TO
THE WILLIAMS COMPANIES, INC. 2002 INCENTIVE PLAN
(AS AMENDED AND RESTATED EFFECTIVE JANUARY 23, 2004)
AND AWARD AGREEMENTS THEREUNDER
This Amendment (“Amendment”) to The Williams Companies, Inc. 2002 Incentive Plan
(as amended and restated effective January 23, 2004) (“Plan”), and to Award
Agreements pursuant to which Awards have previously been made thereunder, is
hereby adopted effective the 26th day of January, 2007.
WHEREAS, Section 4.2 of the Plan provides that upon the occurrence of certain
events, adjustments may be made to (a) the number and type of Shares (or other
securities or property) with respect to which Awards may be granted under the
Plan, (b) the number and type of Shares (or other securities or property)
subject to outstanding Awards, (c) the grant or exercise price with respect to
any award under the Plan or provision made for a cash payment to the holder of
an outstanding Award, (d) the number and kind of Shares of outstanding
Restricted Shares or relating to any other outstanding Award in connection with
which Shares are subject, and (e) the number of Shares with respect to which
Awards may be granted to a Grantee; and
WHEREAS, the Board of Directors of the Company has determined that it is in the
best interest of the Company to provide protection against both dilution and
accretion of Awards and greater assurance of the continued ability of the
Company to make Awards under the Plan upon the occurrence of certain events;
NOW, THEREFORE, the Plan and each Award Agreement pursuant to which Awards under
the Plan have been granted and remain outstanding are hereby amended as follows:
1. Section 4.2 of the Plan is amended and restated in its entirety to read as
follows:
4.2 Adjustments in Authorized Shares and Awards. In the event of any dividend or
other distribution (whether in the form of cash, Shares, or other property, but
excluding regular, quarterly cash dividends), recapitalization, forward or
reverse stock split, subdivision, consolidation or reduction of capital,
reorganization, merger, consolidation, scheme of arrangement, split-up, spin-off
or combination involving the Company or repurchase or exchange of Shares or
other securities of the Company or other rights to purchase Shares or other
securities of the Company, or other similar corporate transaction or event that
affects the Shares, provided that any such transaction or event referred to
heretofore does not involve the receipt of consideration by the Company, then
the Committee shall, in such manner as it deems equitable in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made

 



--------------------------------------------------------------------------------



 



available under the Plan, adjust (a) the number and type of Shares (or other
securities or property) with respect to which Awards may be granted, (b) the
number and type of Shares (or other securities or property) subject to
outstanding Awards, (c) the grant or exercise price with respect to any Award
or, if deemed appropriate, make provision for a cash payment to the holder of an
outstanding Award, (d) the number and kind of outstanding Shares of Restricted
Stock or relating to any other outstanding Award in connection with which Shares
are subject, (e) the number of Shares with respect to which Awards may be
granted to a Grantee, as set forth in Section 4.3 and (f) the number of Shares
subject to outstanding Restricted Stock Units granted under Section 13.5;
provided, in each case, that with respect to Awards of Incentive Stock Options
intended as of the grant date to qualify as Incentive Stock Options, no such
adjustment shall be authorized to the extent that such adjustment would cause
the Plan to violate Section 422(b)(1) of the Code; and provided further that the
number of Shares subject to any Award denominated in Shares shall always be a
whole number. By way of example and not limitation, neither the conversion of
any convertible securities of the Company nor the open market purchase of Shares
by the Company shall be treated as a transaction that “does not involve the
receipt of consideration” by the Company.
2. Each Award Agreement pursuant to which an Award was made under the Plan and
that remains outstanding as of the date this Amendment is hereby amended to
incorporate Section 4.2 as amended and restated as set forth in Paragraph 1
above, but only to the extent that application of such amendment would not
adversely affect such Award in any material way.
3. Except as set forth in Paragraphs 1 and 2 above, the Plan and Award Agreement
and all of their respective terms and conditions shall continue in effect.
4. All capitalized terms in this Amendment shall have the meanings set forth in
the Plan except to the extent otherwise defined herein.
This Amendment is hereby approved and adopted effective as of the date first set
forth above.

 